Opinion filed March 11,
2010 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                     Nos. 11-10-00060-CR, 11-10-00061-CR, &
11-10-00062-CR
                                                     __________
 
                               ISMAEL
VILLARREAL, JR., Appellant
 
                                                             V.
 
                                       STATE
OF TEXAS, Appellee

 
                                  On
Appeals from the 104th District Court
 
                                                            Taylor
County, Texas
 
                               Trial Court Cause Nos. 16,732-B,
17,243-B, & 17,244-B
 

 
                                            M
E M O R A N D U M    O P I N I O N 
            On
February 24, 2010, Ismael Villarreal, Jr. filed in this court three pro se
notices of appeal challenging the trial court’s denial of his motions to
suppress.  The clerk of this court notified appellant in writing that it did
not appear that this court had jurisdiction and directing appellant to respond
showing grounds for continuing these appeals.  Appellant has filed written
responses.
            In
his responses, appellant challenges the affidavits supporting the warrants he
moved to suppress and does not address this court’s jurisdictional concerns.  We
note that the notices of appeal were not properly filed and that appealable
orders have not yet been entered. Tex.
R.  App. P. 25.2(c)(1). 

The
appeals are dismissed for want of jurisdiction.
 
 
                                                                                    PER
CURIAM
 
March 11, 2010
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.